internal_revenue_service number release date index number ---------------------------------------------- ------------------------------ -------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc fip b04 plr-139544-07 date date taxpayer state ---------------------------------------------- ------------- dear --------------- this responds to your representative’s letter of date as supplemented requesting rulings under the internal_revenue_code taxpayer represents as follows facts taxpayer is a company engaged in the business of selling life_insurance annuities and other forms of insurance contracts and is taxable under part i of subchapter_l of the internal_revenue_code taxpayer and two of its subsidiaries propose to offer funding agreement to institutional investors such as money market funds security lending firms asset managers banks trusts and other financial institutions funding agreement will also be offered to foreign investors that are unrelated to taxpayer including foreign trusts funding agreement which can be issued as either a general account or separate_account product has been approved by the insurance regulator of state the purchaser of funding agreement will pay taxpayer a specified amount which taxpayer will credit less specified expenses charges to an accumulation fund taxpayer will credit interest to the accumulation fund at a specified guaranteed rate taxpayer will pay amounts from the accumulation fund to the contract holder on specified dates and plr-139544-07 the balance at maturity which will fully discharge taxpayer’s obligation under funding agreement at maturity the contract holder may apply the balance of the accumulation fund to purchase from taxpayer a contract that will qualify as a period certain annuity ies for purposes of the code the annuity purchase rate will be determined based upon the lesser_of a the current rates offered by taxpayer at the time of such annuity purchase or b guaranteed purchase rates specified in funding agreement under state law issuing an instrument such as funding agreement constitutes doing an insurance_business notwithstanding that such an instrument may not be an insurance_contract as defined by state law requested rulings taxpayer requests rulings that the liabilities under funding agreement will be treated as sec_807 reserve items and amounts credited by the taxpayer to a policyholder under a funding agreement constitute payments of interest for purposes of the portfolio_interest exception under sec_871 and sec_881 requested ruling law and analysis sec_807 provides that among the items taken into account in determining the decrease increase for any taxable_year in certain reserves of a company taxable under part i of subchapter_l are t he amounts discounted at the appropriate rate of interest necessary to satisfy the obligations under insurance and annuity_contracts but only if such obligations do not involve at the time with respect to which the computation is made under this paragraph life accident or health contingencies sec_807 was enacted as part of the deficit_reduction_act_of_1984 pub_l_no 98_stat_494 the underlying conference_report indicates that t he conference agreement generally follow ed the senate amendment h_r rep pincite the senate report addresses the relevant aspects of sec_807 in its discussion of the reserve_ratio_test component of the definition of a life_insurance_company plr-139544-07 t he bill also provides that for purposes of determining whether an insurance_company is a life_insurance_company amounts set_aside and held at interest to satisfy obligations under contracts which do not contain permanent guarantees with respect to life accident or health contingencies shall not be included in life_insurance_reserves or in total_reserves thus these amounts are not included in either the numerator or the denominator of the qualification fraction when determining whether a company’s life_insurance_reserves and unearned premiums and unpaid_losses on noncancellable accident_and_health_insurance contracts comprise more than half its total_reserves senate comm on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date pincite comm print no the footnote appended to this passage states if these contracts have any insurance or annuity purchase rate guarantees for life or a fixed term then the premiums will be taken into income and the interest in the fund will be treated as increases in a reserve item under sec_807 or if there are no guarantees whatsoever then no income will be taken into account and no reserves will be treated as increased for the purposes of the reserve deduction id n7 here funding agreement has a permanent annuity purchase rate guarantee and the amounts held thereunder are for the purpose of funding a contract that provides for a fixed term annuity settlement option the amounts held under funding agreement are amounts necessary to satisfy the obligations under an annuity_contract which do not involve life accident or health contingencies and therefore are reserve items under sec_807 requested ruling sec_871 provides that except as provided in subsection h there is a tax of percent of the amount received from sources within the united_states by a nonresident_alien nra individual as interest sec_871 provides that in the case of portfolio_interest received by a nra individual from sources within the united_states no tax shall be imposed under paragraph a a the qualifications for interest_paid on registered obligations and for interest_paid on obligations that are not registered plr-139544-07 to be deemed portfolio_interest are set forth in sec_871 similar rules are provided at sec_881 and sec_881 respectively for foreign_corporations revproc_2008_7 2008_1_irb_229 provides a list of areas of the internal_revenue_code under the jurisdiction of the associate chief_counsel international relating to matters on which the internal_revenue_service will not issue letter rulings because of the inherently factual nature of the inquiry and in the interest of sound tax_administration sec_4 of revproc_2008_7 provides that the irs will not ordinarily issue letter rulings on whether the income earned on contracts that do not qualify as annuities or life_insurance contracts because of the limitations imposed by sec_72 or sec_7702 is portfolio_interest as defined in sec_871 sec_4 of revproc_2008_7 provides a similar limitation for letter rulings under sec_881 in this case in the interest of sound tax_administration we decline to rule on whether the amounts credited by the taxpayer to a policyholder under a funding agreement constitute payments of interest for purposes of the portfolio_interest exception under sec_871 and sec_881 however notwithstanding that the funding agreement qualifies for reserve treatment under sec_807 the funding agreement is a debt_instrument under which the taxpayer pays interest the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including application of sec_848 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum chief branch financial institutions products
